DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 04/03/2017. 
This action is in response to amendments and/or remarks filed on 08/13/2021. In the current amendments, claims 1, 15 and 18 have been amended and claim 14 has been amended. Claims 1-13 and 15-21 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 08/06/2021, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Terminal Disclaimer
Acknowledgment is made of the Terminal Disclaimer filed 09/08/2021 (as an eTerminal Disclaimer, approved on 09/08/2021) with respect to copending Application No. 15/477677. The provisional nonstatutory double patenting rejections set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“vector generation section” in claims 1, 9 and 18
“learning processing section” in claims 2-5

Upon review of the specification, it is identified that the specification has structural support for the above generic place holder on how the algorithm for performing the entire claimed function for “vector generation section” and “learning processing section” which state:
[0045] Next, at S340 the vector generator section 220 may generate the d-dimensional delay coordinate vector. Here, if the time-series data is a continuous value, the vector generator section 220 may generate the delay coordinate vector using d timings and the parameter of the interval T between the timings, as shown in the following expression. Here, x(t) is one-dimensional time-series data output from the one output node 22. 
x(t),t .fwdarw.[x(t),x(t-T), . . . ,x(t-(d-1)T)] .sup.d Expression 1: 
[0046] Furthermore, if the time-series data is a digital value, the vector generator section 220 may generate the delay coordinate vector using d timings, as shown in the following expression. 
x(n),n .fwdarw.[x(n),x(n-1), . . . ,x(n-(d-1))] .sup.d Expression 2: 
[0047] Next, at S350, the adaptive filter 230 may generate and output the output data by applying the weights to the delay coordinate vector. For example, the adaptive filter 230 may multiply the d data sequences respectively by d corresponding weights (w.sub.t1, w.sub.t2, . . . , w.sub.td). Furthermore, the adaptive filter 230 may output, as the output data, the weighted delay coordinate vector configured as one-dimensional time-series data. Specifically, the adaptive filter 230 may calculate the dot product of the delay coordinate vector and a weight vector (w.sub.t1, w.sub.t2, . . . , w.sub.td) having d weights as elements. 
[0048] Next, at S360, the learning processing section 240 may update the weights of the adaptive filter 230. The learning processing section 240 may update the d weights in 
[0049] Furthermore, the learning processing section 240 may update the weights of the adaptive filter 230 in a manner to minimize the square error. In this case, the learning processing section 240 may update the d weights using a Wiener filter. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s amendment was given in an interview with Gregory Melnick (Registration No. 71820). 
The application has been amended as follows: 
Claim 1 (Currently Amended)  
A reservoir computing system, comprising a hardware processor; a reservoir, using the hardware processor, operable to output an output signal in response to an input signal, the reservoir comprising a plurality of nonlinear nodes; an input node operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data, the nonlinear nodes being configured to issue a nonlinear response to the input signal; one or more output nodes operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data, the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings 

Claim 15 (Currently Amended)  
A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: supply an input node of a reservoir with an input signal corresponding to input data, the reservoir comprising a plurality of nonlinear nodes configured to issue a nonlinear response to the input signal; output, with the reservoir, an output signal in response to an the input signal; output, with an output node, an output value corresponding to the inherent output signal that is output by the reservoir, the reservoir being configured to restrict an increase in a number of connections to the output node and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings t t

Claim 18 (Currently Amended)  
A computer-implemented learning method, comprising: supplying an input node of a reservoir with an input signal corresponding to input data, the reservoir comprising a plurality of nonlinear nodes, the nonlinear nodes being configured to issue a nonlinear response to the input signal; outputting, with the reservoir, an output signal in response to the input signal; outputting, with one or more output nodes, an output value corresponding to the output signal that is output by the reservoir, the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings t


Allowable Subject Matter
Claims 1-13 and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to “a reservoir computing system, comprising: a hardware processor; a reservoir operable to output an output signal in response to an input signal, the reservoir comprising a plurality of nonlinear nodes; an input node operable to supply the reservoir with an input signal corresponding to input data, the nonlinear nodes being configured to issue a nonlinear response to the input signal; one or more output nodes operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data, the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings and prevent underfitting of the reservoir computing system;”

“the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings and prevent underfitting of the reservoir computing system;”.

Independent claim 15 is directed to “a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: supply an input node of a reservoir with an input signal corresponding to input data, the reservoir comprising a plurality of nonlinear nodes configured to issue a nonlinear response to the input signal; output, with the reservoir, an output signal in response to an the input signal; output, with an output node, an output value corresponding to the inherent output signal that is output by the reservoir”
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly:
“the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings and prevent underfitting of the reservoir computing system;”.


Independent claim 18 is directed to “a computer-implemented learning method, comprising: supplying an input node of a reservoir with an input signal corresponding to input data, the reservoir comprising a plurality of nonlinear nodes, the nonlinear nodes being configured to issue a nonlinear response to the input signal; outputting, with the reservoir, an output signal in response to the input signal; outputting, with one or more output nodes, an output value corresponding to the output signal that is output by the reservoir,”
None of the prior arts, either alone or in combination, teaches the limitations of claim 18, particularly:
“the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a  plurality of timings and prevent underfitting of the reservoir computing system;”. 

The closest prior arts of record are the following:
Ithoh et al. (“Chaotic time series prediction by combining echo-state networks and radial basis function networks”) teaches chaotic time series prediction using a combination of an echo state network (ESN) and a radial basis function network (RBFN). 
Widrow et al.
Pickett et al. (US 9165246 B2) teaches a neuristor-based reservoir computing device includes support circuitry formed in a complimentary metal oxide semiconductor (CMOS) layer, input nodes connected to the Support circuitry and output nodes connected to the Support circuitry. 
Patrenas et al. (“An Echo State Neural Network for QRST Cancellation During Atrial Fibrillation”) teaches an echo state neural network which estimates the time-varying, nonlinear transfer function between two leads, one lead with atrial activity and another lead without, for the purpose of canceling ventricular activity. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 18 which includes “the reservoir being configured to restrict an increase in a number of connections to the output nodes and perform learning by increasing a number of dimensions and adjusting an interval T between a plurality of timings and prevent underfitting of the reservoir computing system;”
The closest prior arts of record are Itoh and Pickett. Pickett teaches the interconnections between the neuristor nodes and interconnections between the nodes may have fixed connections[corresponds to static] and the signals associated with the input and output are altered to produce desired computation. However neither Pickett nor Itoh teaches “adjusting an interval T between a plurality of timings and prevent underfitting of the reservoir computing system
Dependent claims 2-13 and 21 are allowed for dependency of independent claim 1. 
Dependent claims 16-17 are allowed for dependency of independent claim 15. 
Dependent claims 19-20 are allowed for dependency of independent claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126